Citation Nr: 0843293	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  07-25 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, CM and CM


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The record reflects the veteran served on active duty from 
October 1967 to May 1970, and from August 1980 to March 1989.  
However, an October 2005 administrative decision determined 
that the character of discharge from the second period of 
service was considered dishonorable for VA purposes.  In this 
case, his claim is in regard to the first period of service, 
which is considered honorable for VA purposes, and, thus, is 
not a bar to benefits.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in November 2005 
and June 2006 by the Department of Veterans Affairs (VA) 
Regional Offices (ROs) in Philadelphia, Pennsylvania, and San 
Diego, California, respectively, which denied the claim.  The 
case is currently under the jurisdiction of the RO in Los 
Angeles, California.

For good cause shown, this appeal has been advanced on the 
Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 
2002) and 38 C.F.R. § 20.900(c) (2008).

The veteran and witnesses on his behalf provided testimony at 
a hearing before the undersigned Veterans Law Judge in 
February 2008.  A transcript of this hearing has been 
associated with the veteran's VA claims folder.

For the reasons stated below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, the Board finds that additional development is 
required in order to comply with the duty to assist.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Further, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) and that if a diagnosis 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response). Hence, under the DSM-IV, the 
mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

In the instant case, the Board notes that the evidence 
includes various medical records which diagnose the veteran 
with PTSD based upon what he contends occurred while on 
active duty in the Republic of Vietnam, to include a July 
2005 


VA medical examination report.  Among other things, he has 
reported being exposed to rocket and mortar attacks, fear of 
scorpions, the stress from his duties as an air traffic 
controller, and finding out about the death of friends.

The RO made a formal finding in October 2005 that the veteran 
had not provided sufficient detail to send a request for 
verification to the U.S. Armed Services Center for Unit 
Records Research (CURR) (now the U.S. Army & Joint Services 
Records Research Center (JSRRC)) for a Marine Corps record.  
However, the veteran subsequently provided detailed stressor 
statements in February and March 2006, including dates and 
locations of the purported stressors, and yet no attempt 
appears to have been made to verify these stressors through 
official channels.  Further, the veteran's account of his 
purported stressors appears similar to that of the case of 
Pentecost v. Principi, 16 Vet. App. 124 (2002), wherein the 
veteran in that case submitted evidence that his unit was 
subjected to rocket attacks.  The Court reversed the Board's 
denial of a claim for service connection for PTSD in that 
case on the basis of an unconfirmed in-service stressor.  The 
Court pointed out that corroboration of every detail of a 
stressor under such circumstances, such as the veteran's own 
personal involvement, is not necessary.  See also Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

In view of the foregoing, the Board finds that a remand is 
required in order for an attempt to be made to verify the 
veteran's purported stressors through official channels.  

Accordingly, the case is REMANDED for the following action:

1.  Please request additional information 
from the veteran regarding his purported 
in-service stressor(s), to include 
specific dates and places where these 
events occurred.

2.  After obtaining any additional 
information from the veteran regarding 
his purported in-service stressors, 
please attempt to verify these stressors 
through official channels, to include a 
request to JSRRC.

The RO/AMC should make sure it receives a 
response from any official source it 
contacts regarding the veteran's 
purported stressor(s) before 
readjudicating his claim.

3.  After completing any additional 
development deemed necessary, to include 
scheduling the veteran for a VA 
examination, if indicated, the veteran's 
claim of service connection for PTSD 
should be readjudicated in light of any 
additional evidence added to the records 
assembled for appellate review. This 
readjudication must specifically include 
a determination of whether the veteran 
engaged in combat with the enemy.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

If the benefit requested on appeal remains denied, the 
veteran and his representative should be furnished a 
Supplemental Statement of the Case, which addresses all of 
the evidence obtained since the June 2007 Statement of the 
Case, and provided an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

